        Case 1:16-cr-00484-DKC Document 1522 Filed 12/23/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
                                                                  Case No. 16-cr-0484(34)
v.
                                                                  FILED UNDER SEAL
CHAVIA SAVAGE, et al.
____________________________________________

                                       MOTION TO SEAL

       Defendant, Chavia Savage, by her undersigned counsel and pursuant to Local Rule

105.11, moves to seal her Consent Sealing Motion including exhibits, and this Motion to Seal.

The grounds for this Motion are as follows:

       1.    The charges against Ms. Savage were dismissed pursuant to a Deferred Prosecution

Agreement by Order dated February 8, 2019.

       2.    Ms. Savage now moves to seal or redact certain court records related to the

dismissed charges as fully set forth in the accompanying Consent Sealing Motion and the

specific relief requested in the proposed sealing order.

       3.    Assistant U.S. Attorney Leo Wise has indicated that the government does not

oppose this motion.

       WHEREFORE, Ms. Savage respectfully requests that the Court seal her Consent Sealing

Motion and exhibits, and this Motion to Seal.


Dated: December 23, 2020                              Respectfully submitted,



                                                      /s/ Adam B. Abelson
                                                      Gregg L. Bernstein (Bar No. 01340)
                                                      Adam B. Abelson (Bar No. 29532)
Case 1:16-cr-00484-DKC Document 1522 Filed 12/23/20 Page 2 of 3



                                   Zuckerman Spaeder LLP
                                   100 East Pratt Street, Suite 2440
                                   Baltimore, Maryland 21202
                                   (410) 949-1144 (telephone)
                                   (410) 659-0436 (facsimile)
                                   gbernstein@zuckerman.com
                                   aabelson@zuckerman.com


                                   Counsel for Defendant,
                                   Chavia Savage




                               2
        Case 1:16-cr-00484-DKC Document 1522 Filed 12/23/20 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of December, 2014, copies of the foregoing Motion to

Seal and Proposed Order (filed under seal) were sent by e-mail and regular mail to: Leo J. Wise,

Assistant United States Attorney, Office of the United States Attorney, 36 South Charles Street,

Fourth Floor, Baltimore, Maryland 21201; lwise@usa.doj.gov.



                                                    /s/ Adam B. Abelson
                                                    Adam B. Abelson
